27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon BULLOCK, Petitioner Appellant,v.Carolyn V. RICKARDS, Warden, Respondent Appellee.
No. 94-6150.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-587-AM)
Leon Bullock, appellant pro se.
Dennis Edward Szybala, Asst. U.S. Atty., Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition challenging determinations made by the Parole Commission.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court's decision that the Parole Commission may make an independent finding that a parolee committed a criminal offense while on parole, notwithstanding the dismissal of criminal charge.  Bullock v. Rickards, No. CA-93-587-AM (E.D. Va.  Jan. 5, 1994);   see Perry v. United States Parole Comm'n, 831 F.2d 811, 813 (8th Cir.1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED